(Slip Opinion)              OCTOBER TERM, 2021                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

                     UNITED STATES v. TAYLOR

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                 THE FOURTH CIRCUIT

    No. 20–1459. Argued December 7, 2021—Decided June 21, 2022
For his participation in an unsuccessful robbery during which his accom-
  plice shot a man, respondent Justin Taylor faced charges of violating
  the Hobbs Act, 18 U. S. C. §1951(a), and of committing a “crime of vio-
  lence” under §924(c). The Hobbs Act makes it a federal crime to com-
  mit, attempt to commit, or conspire to commit a robbery with an inter-
  state component. §1951(a). Section 924(c) authorizes enhanced
  punishments for those who use a firearm in connection with a “crime
  of violence” as defined in either §924(c)(3)(A)—known as the elements
  clause—or §924(c)(3)(B)—known as the residual clause. Before the
  District Court, the government argued that Taylor’s Hobbs Act offense
  qualified as a “crime of violence” under §924(c). Taylor ultimately
  pleaded guilty to one count each of violating the Hobbs Act and §924(c).
  The District Court sentenced Taylor to 30 years in federal prison—a
  decade more than the maximum sentence for his Hobbs Act conviction
  alone. Taylor later filed a federal habeas petition focused on his
  §924(c) conviction, which was predicated on his admission that he had
  committed both conspiracy to commit Hobbs Act robbery and at-
  tempted Hobbs Act robbery. Taylor argued neither Hobbes Act offense
  qualified as a “crime of violence” for purposes of §924(c) after United
  States v. Davis, 588 U. S. ___. In Davis, this Court held that
  §924(c)(3)(B)’s residual clause was unconstitutionally vague. Id., at
  ___–___. In his habeas proceeding, Taylor asked the court to apply
  Davis retroactively and vacate his §924(c) conviction and sentence.
  The government maintained that Taylor’s §924(c) conviction and sen-
  tence remained sound because his crime of attempted Hobbs Act rob-
  bery qualifies as a crime of violence under the elements clause. The
  Fourth Circuit held that attempted Hobbs Act robbery does not qualify
  as a crime of violence under §924(c)(3)(A). The Fourth Circuit vacated
2                     UNITED STATES v. TAYLOR

                                 Syllabus

    Taylor’s §924(c) conviction and remanded the case for resentencing. In
    reaching its judgment, the Fourth Circuit noted that other courts have
    held that attempted Hobbs Act robbery does qualify as a crime of vio-
    lence under the elements clause.
Held: Attempted Hobbs Act robbery does not qualify as a “crime of vio-
 lence” under §924(c)(3)(A) because no element of the offense requires
 proof that the defendant used, attempted to use, or threatened to use
 force. Pp. 3–13.
    (a) The Court applies a “categorical approach” to determine whether
 a federal felony may serve as a predicate for a conviction and sentence
 under the elements clause, which poses the question whether the fed-
 eral felony in question “has as an element the use, attempted use, or
 threatened use of physical force.” §924(c)(3)(A) (emphasis added). The
 relevant inquiry is not how any particular defendant may commit the
 crime but whether the federal felony at issue always requires the gov-
 ernment to prove—beyond a reasonable doubt, as an element of its
 case—the use, attempted use, or threatened use of force. This Court
 has long understood similarly worded statutes to demand similarly
 categorical inquiries. See, e.g., Borden v. United States, 593 U. S. ___,
 ___.
    An attempted Hobbs Act robbery does not satisfy the elements
 clause. To secure a conviction for attempted Hobbs Act robbery, the
 government must prove that the defendant intended to complete the
 offense and that the defendant completed a “substantial step” toward
 that end. See, e.g., United States v. Resendiz-Ponce, 549 U. S. 102, 107.
 An intention is just that, no more. And whatever a substantial step
 requires, it does not require the government to prove that the defend-
 ant used, attempted to use, or even threatened to use force against
 another person or his property—even if the facts would allow the gov-
 ernment to do so in many cases. As the Model Penal Code explains
 with respect to the Hobbs Act’s common-law robbery analogue, “there
 will be cases, appropriately reached by a charge of attempted robbery,
 where the actor does not actually harm anyone or even threaten
 harm.” ALI, Model Penal Code §222.1, p. 114. But no element of at-
 tempted Hobbs Act robbery requires proof that the defendant used,
 attempted to use, or threatened to use force. Pp. 3–6.
    (b) The government’s countervailing arguments fail. Pp. 6–13.
      (1) The government first argues that the elements clause encom-
 passes not only any offense that qualifies as a “crime of violence” but
 also any attempt to commit such a crime. But the elements clause only
 asks whether the defendant did commit a crime of violence as defined
 by the statute. Pp. 6–7.
      (2) The government next argues that the “substantial step” ele-
 ment of attempted Hobbs Act robbery categorically requires it to prove
                     Cite as: 596 U. S. ____ (2022)                     3

                                Syllabus

  that a defendant used, attempted to use, or threatened to use physical
  force. But while many who commit the crime of attempted Hobbs Act
  robbery do use, attempt to use, or threaten to use force, the govern-
  ment’s problem is that no element of attempted Hobbs Act robbery re-
  quires the government to prove such facts beyond a reasonable doubt.
  The government maintains that anyone who takes a substantial step
  toward completing Hobbs Act robbery always or categorically poses a
  “threatened use” of force because the word “threat” can be used to
  speak of an abstract risk. The government submits that the elements
  clause uses the term to require only an objective, if uncommunicated,
  threat to community peace and order. But when Congress uses the
  word “threat” in such an abstract and predictive (rather than commu-
  nicative) sense, it usually makes its point plain. The textual clues in
  the statute point in the opposite direction of the government’s reading.
  Moreover, the government’s view of the elements clause would have it
  effectively replicate the work formerly performed by the residual
  clause. Under usual rules of statutory interpretation, the Court does
  not lightly assume Congress adopts two separate clauses in the same
  law to perform the same work. See, e.g., Mackey v. Lanier Collection
  Agency & Service, Inc., 486 U. S. 825, 839, n. 14. Pp. 7–10.
       (3) The government’s final theory accepts that a conviction under
  the elements clause requires a communicated threat of force and con-
  tends that most attempted Hobbs Act robbery prosecutions involve ex-
  actly that. But whatever this argument proves, the theory cannot be
  squared with the statute’s terms. Congress in the elements clause did
  not mandate an empirical inquiry into how crimes are usually commit-
  ted, let alone impose a burden on the defendant to present proof about
  the government’s own prosecutorial habits. Attempted Hobbs Act rob-
  bery does not categorically require proof of the elements § 924(c)(3)(A)
  demands. That ends the inquiry, and nothing in Gonzales v. Duenas-
  Alvarez, 549 U. S. 183, suggests otherwise. Pp. 10–13.
979 F. 3d 203, affirmed.

   GORSUCH, J., delivered the opinion of the Court, in which ROBERTS,
C. J., and BREYER, SOTOMAYOR, KAGAN, KAVANAUGH, and BARRETT, JJ.,
joined. THOMAS, J., and ALITO, J., filed dissenting opinions.
                        Cite as: 596 U. S. ____ (2022)                                 1

                              Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order that
     corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                    _________________

                                    No. 20–1459
                                    _________________


        UNITED STATES, PETITIONER v. JUSTIN
                 EUGENE TAYLOR
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
           APPEALS FOR THE FOURTH CIRCUIT
                                  [June 21, 2022]

  JUSTICE GORSUCH delivered the opinion of the Court.
  Does attempted Hobbs Act robbery qualify as a “crime of
violence” under 18 U. S. C. § 924(c)(3)(A)? The answer mat-
ters because a person convicted of attempted Hobbs Act rob-
bery alone normally faces up to 20 years in prison. But if
that offense qualifies as a “crime of violence” under
§ 924(c)(3)(A), the same individual may face a second felony
conviction and years or decades of further imprisonment.
                                I
   After a robbery went awry and his accomplice shot a man,
the federal government charged Justin Taylor with violat-
ing the Hobbs Act and § 924(c). The Hobbs Act makes it a
federal crime to commit, attempt to commit, or conspire to
commit a robbery with an interstate component. 18 U. S. C.
§ 1951(a). Meanwhile, § 924(c) authorizes further punish-
ments for those who use a firearm in connection with a
“crime of violence.”
   For purposes of § 924(c), a federal felony qualifies as a
“crime of violence” if it meets either of two definitions. The
first definition is found in § 924(c)(3)(A), a provision some-
2                 UNITED STATES v. TAYLOR

                      Opinion of the Court

times called the elements clause. That clause covers of-
fenses that “ha[ve] as an element the use, attempted use, or
threatened use of physical force against the person or prop-
erty of another.” The second definition, located next door in
§ 924(c)(3)(B) and often referred to as the residual clause,
encompasses offenses that “by [their] nature, involv[e ] a
substantial risk that physical force . . . may be used.”
   Before the District Court, the government argued that
Mr. Taylor’s Hobbs Act offense qualified as a “crime of vio-
lence” under these definitions. And at that point, Mr. Tay-
lor did not disagree, choosing instead to plead guilty to one
count each of violating the Hobbs Act and § 924(c). For his
crimes, the District Court sentenced Mr. Taylor to 30 years
in federal prison—a decade more than he could have re-
ceived for his Hobbs Act conviction alone.
   Later, Mr. Taylor filed a federal habeas petition. In it, he
did not challenge his Hobbs Act conviction. Instead, he fo-
cused on § 924(c). Mr. Taylor submitted that his § 924(c)
conviction was predicated on his admission that he had
committed both conspiracy to commit Hobbs Act robbery
and attempted Hobbs Act robbery. And, Mr. Taylor argued,
neither of those offenses continued to qualify as a “crime of
violence” after United States v. Davis, 588 U. S. ___ (2019).
In Davis, this Court held § 924(c)(3)(B)’s residual clause un-
constitutionally vague, and we refused to enforce a convic-
tion and sentence premised on its terms. Id., at ___–___
(slip op., at 24–25). In his habeas proceeding, Mr. Taylor
asked the court to apply Davis retroactively and vacate his
own § 924(c) conviction and sentence.
   The government opposed Mr. Taylor’s petition. In doing
so, it did not seek to revisit Davis or oppose its retroactive
application to Mr. Taylor’s case. Instead, the government
observed that Davis declared only the residual clause un-
constitutional; even today the elements clause remains in
force. And, the government argued, the crime of attempted
Hobbs Act robbery qualifies as a crime of violence under the
                 Cite as: 596 U. S. ____ (2022)            3

                     Opinion of the Court

elements clause even if conspiracy to commit Hobbs Act rob-
bery may not. By this chain of logic, the government rea-
soned, Mr. Taylor’s § 924(c) conviction and sentence re-
mained sound.
   Ultimately, the Fourth Circuit agreed to hear the dispute
and sided with Mr. Taylor. It held that attempted Hobbs
Act robbery does not qualify as a crime of violence under
§ 924(c)(3)(A) because no element of the offense requires the
government to prove that the defendant used, attempted to
use, or threatened to use force. By way of remedy, the Court
of Appeals vacated Mr. Taylor’s § 924(c) conviction and re-
manded the case for resentencing in light of his sole remain-
ing Hobbs Act conviction. In reaching its judgment, the
Fourth Circuit acknowledged that other circuits have taken
a different view, holding that attempted Hobbs Act robbery
does qualify as a crime of violence under the elements
clause. 979 F. 3d 203, 208 (2020). We agreed to take up
this case to resolve that question. 594 U. S. ___ (2021).
                              II
   The parties may not see eye to eye on the outcome of this
case, but they at least agree on how we should go about de-
ciding it. To determine whether a federal felony may serve
as a predicate for a conviction and sentence under the ele-
ments clause, they say, we must apply a “categorical ap-
proach.” We must because the clause poses the question
whether the federal felony at issue “has as an element the
use, attempted use, or threatened use of physical force.”
§ 924(c)(3)(A) (emphasis added). And answering that ques-
tion does not require—in fact, it precludes—an inquiry into
how any particular defendant may commit the crime. The
only relevant question is whether the federal felony at issue
always requires the government to prove—beyond a reason-
able doubt, as an element of its case—the use, attempted
use, or threatened use of force. This Court has long under-
4                 UNITED STATES v. TAYLOR

                      Opinion of the Court

stood similarly worded statutes to demand similarly cate-
gorical inquiries. See, e.g., Borden v. United States, 593
U. S. ___, ___ (2021) (slip op., at 2); Davis, 588 U. S., at ___
(slip op., at 10); Leocal v. Ashcroft, 543 U. S. 1, 7 (2004).
   What are the elements the government must prove to se-
cure a conviction for attempted Hobbs Act robbery? Here
again the parties share common ground. Under the portion
of the Hobbs Act relevant here, to win a conviction for a
completed robbery the government must show that the de-
fendant engaged in the “unlawful taking or obtaining of
personal property from the person . . . of another, against
his will, by means of actual or threatened force.” § 1951(b).
From this, it follows that to win a case for attempted Hobbs
Act robbery the government must prove two things: (1) The
defendant intended to unlawfully take or obtain personal
property by means of actual or threatened force, and
(2) he completed a “substantial step” toward that end. See,
e.g., United States v. Resendiz-Ponce, 549 U. S. 102, 107
(2007). What exactly constitutes a substantial step is be-
yond the scope of today’s case. For present purposes, it is
sufficient to observe that the parties again agree. They ac-
cept that a substantial step demands something more than
“mere preparation.” Swift & Co. v. United States, 196 U. S.
375, 402 (1905). The step, they say, must be “unequivocal,”
Reply Brief 3, and “significant,” though it “need not be vio-
lent,” Brief for United States 22.
   To know that much is enough to resolve this case. What-
ever one might say about completed Hobbs Act robbery, at-
tempted Hobbs Act robbery does not satisfy the elements
clause. Yes, to secure a conviction the government must
show an intention to take property by force or threat, along
with a substantial step toward achieving that object. But
an intention is just that, no more. And whatever a substan-
tial step requires, it does not require the government to
prove that the defendant used, attempted to use, or even
                  Cite as: 596 U. S. ____ (2022)             5

                      Opinion of the Court

threatened to use force against another person or his prop-
erty. As the Model Penal Code explains with respect to the
Hobbs Act’s common-law robbery analogue, “there will be
cases, appropriately reached by a charge of attempted rob-
bery, where the actor does not actually harm anyone or
even threaten harm.” ALI, Model Penal Code § 222.1,
p. 114 (1980). “If, for example, the defendant is appre-
hended before he reaches his robbery victim and thus before
he has actually engaged in threatening conduct, proof of his
purpose to engage in such conduct” can “justify a conviction
of attempted robbery” so long as his intention and some
other substantial step are present. Id., at 115.
   A hypothetical helps illustrate the point. Suppose Adam
tells a friend that he is planning to rob a particular store on
a particular date. He then sets about researching the busi-
ness’s security measures, layout, and the time of day when
its cash registers are at their fullest. He buys a ski mask,
plots his escape route, and recruits his brother to drive the
getaway car. Finally, he drafts a note—“Your money or
your life”—that he plans to pass to the cashier. The note is
a bluff, but Adam hopes its implication that he is armed and
dangerous will elicit a compliant response. When the day
finally comes and Adam crosses the threshold into the store,
the police immediately arrest him. It turns out Adam’s
friend tipped them off.
   There is little question the government could win a lawful
conviction against Adam for attempted Hobbs Act robbery.
After all, he intended to take property against the cashier’s
will by threat of force, and his actions constituted a sub-
stantial step toward that goal. At the same time, this ex-
ample helps show why attempted Hobbs Act robbery does
not qualify as a crime of violence under the elements clause.
Adam did not “use” physical force. He did not “attempt” to
use such force—his note was a bluff and never delivered.
And he never even got to the point of threatening the use of
force against anyone or anything. He may have intended
6                     UNITED STATES v. TAYLOR

                           Opinion of the Court

and attempted to do just that, but he failed. Simply put, no
element of attempted Hobbs Act robbery requires proof that
the defendant used, attempted to use, or threatened to use
force.
  The upshot of all this for our case is clear. Mr. Taylor
may be lawfully subject to up to 20 years in federal prison
for his Hobbs Act conviction. But as the Fourth Circuit rec-
ognized, Congress has not authorized courts to convict and
sentence him to a decade of further imprisonment under
§ 924(c)(3)(A).1
                               III
                                A
   Resisting this conclusion, the government offers three
principal replies. We take up first the argument the gov-
ernment presented before the Fourth Circuit and on which
it prevailed in other circuits. See, e.g., United States v. St.
Hubert, 909 F. 3d 335, 352–353 (CA11 2018). This theory
proceeds in the form of a syllogism. The government sub-
mits that the elements clause encompasses not only any of-
fense that qualifies as a “crime of violence” but also any at-
tempt to commit such a crime. And, the government
reasons, because completed Hobbs Act robbery qualifies as
a crime of violence, it follows that attempted Hobbs Act rob-
bery does too.
   While the government pressed this argument in the
courts of appeals, it affords it only a passing nod here. And
the reason why quickly becomes clear: The government’s
——————
  1 JUSTICE THOMAS concedes that the foregoing analysis is correct under

our categorical approach precedents. See post, at 3 (THOMAS, J., dissent-
ing). He contends only that we should overrule 30 years’ worth of our
categorical approach precedents in order to relieve the “ ‘bind’ ” they place
on prosecutors. Post, at 8, 11. But not even the prosecutors for whom
JUSTICE THOMAS professes concern seek anything like that. Nor does he
articulate any plausible way to understand the terms of the elements
clause without reference to the categorical approach. See post, at 14
(merely “welcom[ing] briefing” on the topic).
                 Cite as: 596 U. S. ____ (2022)            7

                     Opinion of the Court

syllogism rests on a false premise. The elements clause
does not ask whether the defendant committed a crime of
violence or attempted to commit one. It asks whether the
defendant did commit a crime of violence—and it proceeds
to define a crime of violence as a felony that includes as an
element the use, attempted use, or threatened use of force.
If Congress had wanted the elements clause to do the kind
of work the government supposes, it could have easily said
so. For example, it might have swept in those federal
crimes that require as an element “the use or threatened
use of force” and those “that constitute an attempt to com-
mit an offense that has such an element.” But that simply
is not the law we have.
                               B
   Recognizing the weakness of the argument it pressed be-
low, the government spends much of its time before us elab-
orating two new theories. In the first, the government asks
us to focus on the “substantial step” element of attempted
Hobbs Act robbery. That element, the government submits,
categorically requires it to prove that a defendant used, at-
tempted to use, or threatened to use physical force.
   This theory fails too, and for reasons we have already
seen. Without question, many who commit the crime of at-
tempted Hobbs Act robbery do use, attempt to use, or
threaten to use force. Suppose, for example, that the police
had arrested Adam after he handed over his threatening
note to the cashier but before he received any money. In a
case like that, the defendant would have threatened the use
of force while committing an attempted Hobbs Act robbery.
But some cases are not all cases, and the government’s
problem is that no element of attempted Hobbs Act robbery
requires the government to prove beyond a reasonable
doubt that the defendant used, attempted to use, or even
threatened to use force. Individuals like our foiled robber
who are arrested before they can threaten anyone may be
8                    UNITED STATES v. TAYLOR

                          Opinion of the Court

convicted too. See supra, at 4–6; cf. Model Penal Code, at
114–115.
   Seeking a way around this problem, the government re-
sponds that we (and presumably the drafters of the Model
Penal Code) misconstrue what qualifies as the “threatened
use” of force. On its view, anyone who takes a substantial
step toward completing Hobbs Act robbery (say, by buying
a weapon, plotting his heist and getaway, writing an extor-
tive note before he leaves home, and entering a store) objec-
tively poses a “threatened use” of force even if he never com-
municates his threat to anyone.
   This reply bears its own problems. To start, in the crim-
inal law the word “threat” and its cognates usually denote
“[a] communicated intent to inflict physical or other harm
on any person or on property.”2 Of course, threats can be
communicated verbally or nonverbally—pointing a gun at a
cashier conveys a threat no less effectively than passing a
note reading “your money or your life.” But one way or an-
other, some form of communication is usually required.
Even the government concedes that the words “threatened
force” in the Hobbs Act require proof that the defendant
communicated a threat to a second person, whether or not
that individual is the target of the threat. See Reply Brief
15.
   That leaves the government to suggest that § 924(c)(3)(A)
differs from the Hobbs Act and represents an exception to
——————
   2 Black’s Law Dictionary 1327 (5th ed. 1979) (defining “threat”);

Stroud’s Judicial Dictionary 2633 (5th ed. 1986) (defining “threat” and
“threaten”); see also, e.g., Oxford English Dictionary 998 (2d ed. 1989)
(threaten: “To try to influence (a person) by menaces; to utter or hold out
a threat against; to declare (usually conditionally) one’s intention of in-
flicting injury upon”); Webster’s Third New International Dictionary
2382 (3d ed. 1986) (threaten: “to utter threats against”; to “promise pun-
ishment, reprisal, or other distress to”); American Heritage Dictionary
1265 (2d ed. 1985) (threat: “An expression of an intention to inflict pain,
injury, evil, or punishment”); ibid. (threaten: “[t]o express a threat
against”).
                  Cite as: 596 U. S. ____ (2022)             9

                      Opinion of the Court

the usual rule. Seeking to make that case, the government
observes that, in some contexts, the word “threat” can be
used to speak of a more objective or abstract risk. So, for
example, a critic might say that a prison board’s decision to
parole a particular felon “threatens” community safety. Or
a conservationist might argue that a government decision
allowing commercial activity near a national park “threat-
ens” wildlife habitat. Before us, the government submits
that the elements clause uses the term in a similar way,
requiring only an objective, if uncommunicated, threat to
community peace and order. And, the government argues,
anyone who takes a substantial step toward completing a
Hobbs Act robbery always or categorically poses such a
threat.
   The trouble is, when Congress uses the word “threat” in
this abstract and predictive (rather than communicative)
sense, it usually makes its point plain. It may ask, for ex-
ample, whether an individual or circumstance “poses” or
“represents” a threat. See, e.g., 6 U. S. C. § 1170(a)(1) (dis-
cussing “individuals who may pose a threat to transporta-
tion security”); 8 U. S. C. § 1735(a) (immigration officials
must determine that an “alien does not pose a threat to the
safety or national security of the United States”). Here we
have nothing like that. In fact, what textual clues we do
have point in the opposite direction.
   Take this one.      The statute speaks of the “use”
or “attempted use” of “physical force against the person or
property of another.” Plainly, this language requires the
government to prove that the defendant took specific ac-
tions against specific persons or their property. Reading
the statute’s remaining reference to the “threatened use of
physical force against the person or property of another” as
requiring a communicated threat fits with this design. By
contrast, the government’s competing interpretation would
vastly expand the statute’s reach by sweeping in conduct
that poses an abstract risk to community peace and order,
10               UNITED STATES v. TAYLOR

                      Opinion of the Court

whether known or unknown to anyone at the time. It’s a
reading that would defy our usual rule of statutory inter-
pretation that a law’s terms are best understood by “the
company [they] kee[p ].” Gustafson v. Alloyd Co., 513 U. S.
561, 575 (1995).
  Beyond that clue lies another. Next door to the elements
clause Congress included the residual clause. Under its
terms, “crimes of violence” were defined to embrace offenses
that, “by [their] nature, involv[e] a substantial risk that
physical force . . . may be used” against a person or prop-
erty. § 924(c)(3)(B). Pretty plainly, that language called for
an abstract inquiry into whether a particular crime, by its
nature, poses or presents a substantial risk (or “threat”) of
force being used. See Davis, 588 U. S., at ___–___ (slip op.,
at 5–7). Of course, this Court eventually held the residual
clause to be unconstitutionally vague. Id., at ___ (slip op.,
at 24). But if the government’s view of the elements clause
caught on, it would only wind up effectively replicating the
work formerly performed by the residual clause, collapsing
the distinction between them, and perhaps inviting similar
constitutional questions along the way. It’s an outcome
that would (again) defy our usual rules of statutory inter-
pretation—this time because we do not lightly assume Con-
gress adopts two separate clauses in the same law to per-
form the same work. See, e.g., Mackey v. Lanier Collection
Agency & Service, Inc., 486 U. S. 825, 839, n. 14 (1988).
                              C
   Heaping alternative upon alternative, the government’s
final theory accepts that a conviction under the elements
clause requires a communicated threat of force. But, the
argument goes, most attempted Hobbs Act robbery prose-
cutions involve exactly that. Indeed, the government faults
Mr. Taylor for failing to identify a single case in which it
has prosecuted someone for attempted Hobbs Act robbery
without proving a communicated threat.
                  Cite as: 596 U. S. ____ (2022)            11

                      Opinion of the Court

   But what does that prove? Put aside the fact that Mr.
Taylor has identified cases in which the government has
apparently convicted individuals for attempted Hobbs Act
robbery without proving a communicated threat. See, e.g.,
United States v. Williams, 531 Fed. Appx. 270, 271–272
(CA3 2013). Put aside the oddity of placing a burden on the
defendant to present empirical evidence about the govern-
ment’s own prosecutorial habits. Put aside, too, the practi-
cal challenges such a burden would present in a world
where most cases end in plea agreements, and not all of
those cases make their way into easily accessible commer-
cial databases. See J. Turner, Transparency in Plea Bar-
gaining, 96 Notre Dame L. Rev. 973, 974, 978–981 (2021).
   An even more fundamental and by now familiar problem
lurks here. The government’s theory cannot be squared
with the statute’s terms. To determine whether a federal
felony qualifies as a crime of violence, § 924(c)(3)(A) doesn’t
ask whether the crime is sometimes or even usually associ-
ated with communicated threats of force (or, for that mat-
ter, with the actual or attempted use of force). It asks
whether the government must prove, as an element of its
case, the use, attempted use, or threatened use of force.
   Maybe that is the test the statute presupposes, the gov-
ernment answers, but this Court’s case law requires its pro-
posed empirical study all the same. Notice, though, the
move implicit here. After previously admitting that we
must employ a categorical approach when interpreting the
reach of § 924(c)(3)(A), the government effectively back-
tracks. Instead of looking to the elements of attempted
Hobbs Act robbery, the government now says that a defend-
ant must present evidence about how his crime of conviction
is normally committed or usually prosecuted. If this admit-
tedly atextual theory seems doubtful on its face, a close look
at the case the government invokes does not improve the
picture.
   The government points to Gonzales v. Duenas-Alvarez,
12                UNITED STATES v. TAYLOR

                      Opinion of the Court

549 U. S. 183 (2007). There, this Court sought to apply pro-
visions of the Immigration and Nationality Act. Id., at 185.
Under the INA, an individual with a prior state-court con-
viction that meets certain “generic” offense definitions un-
der federal law may face deportation. Id., at 186, 189;
see also 8 U. S. C. §§ 1101(a)(43)(G), 1227(a)(2)(A)(iii). In
Duenas-Alvarez, there was no doubt that the relevant state
offense overlapped significantly with the federal definition
of generic “theft.” 549 U. S., at 190. But, Mr. Duenas-
Alvarez argued, state courts had interpreted the offense
broadly to reach aiding and abetting conduct that fell “be-
yond generic theft.” Id., at 190–191. To test this assertion,
the Court looked to state decisional law and asked whether
a “realistic probability” existed that the State “would apply
its statute to conduct that falls outside” the federal generic
definition. Id., at 193.
   None of this begins to help the government for at least
two reasons. First, the immigration statute at issue in
Duenas-Alvarez required a federal court to make a judg-
ment about the meaning of a state statute. Appreciating
the respect due state courts as the final arbiters of state law
in our federal system, this Court reasoned that it made
sense to consult how a state court would interpret its own
State’s laws. Cf. Estate of Thornton v. Caldor, Inc., 472
U. S. 703, 709, n. 8 (1985). Meanwhile, no such federalism
concern is in play here. The statute before us asks only
whether the elements of one federal law align with those
prescribed     in    another.        Second,     in    Duenas-
Alvarez the elements of the relevant state and federal of-
fenses clearly overlapped and the only question the Court
faced was whether state courts also “appl[ied] the statute
in [a] special (nongeneric) manner.” 549 U. S., at 193.
Here, we do not reach that question because there is no
overlap to begin with. Attempted Hobbs Act robbery does
not require proof of any of the elements § 924(c)(3)(A) de-
mands. That ends the inquiry, and nothing in Duenas-
                      Cite as: 596 U. S. ____ (2022)                       13

                           Opinion of the Court

Alvarez suggests otherwise.3
                              *
  The government quickly abandons the legal theory it ad-
vanced in the courts of appeals—and neither of the two new
options it auditions before us begins to fill the void. In
§ 924(c)(3)(A), Congress did not condition long prison terms
on an abstract judicial inquiry into whether and to what
degree this or that crime poses a risk to community peace
and safety. Nor did it mandate an empirical inquiry into
how crimes are usually committed, let alone impose a bur-
den on the defendant to present proof about the govern-
ment’s own prosecutorial habits.
  Congress tasked the courts with a much more straight-
forward job: Look at the elements of the underlying crime
and ask whether they require the government to prove the
use, attempted use, or threatened use of force. Following

——————
  3 JUSTICE ALITO offers still another argument on the government’s be-

half. According to our colleague, the crime of completed Hobbs Act rob-
bery requires the government to prove beyond a reasonable doubt, and a
unanimous jury must agree on, the particular “means” by which the de-
fendant committed his offense—by “actual” force, “threatened force,” “vi-
olence,” or “fear of injury.” § 1951(b)(1); post, at 3–6 (dissenting opinion).
And because attempts to commit robbery by some of these means could
qualify as crimes of violence under § 924(c)(3)(A), JUSTICE ALITO would
classify the entire offense of attempted Hobbs Act robbery a “crime of
violence.” Post, at 6. But the parties have not whispered a word about
any of this. Perhaps for good reason too. For one thing, it is unclear
whether the Act’s “means” clause sets forth elements or merely lists al-
ternative ways a defendant may take or obtain property against the vic-
tim’s will. If the latter is true, as some courts have held, a jury need
unanimously conclude only that the defendant used one of the listed
means; it need not agree on which one. See, e.g., United States v. St.
Hubert, 909 F. 3d 335, 348–349 (CA11 2018); United States v. Hancock,
168 F. Supp. 3d 817, 821 (D MD 2016). For another, even assuming the
Act is divisible in the sense he suggests, JUSTICE ALITO acknowledges
that his some-is-good-enough approach defies this Court’s precedents.
Post, at 6; Descamps v. United States, 570 U. S. 254, 260–264 (2013).
14               UNITED STATES v. TAYLOR

                      Opinion of the Court

that direction in this case, the Fourth Circuit correctly rec-
ognized that, to convict a defendant of attempted Hobbs Act
robbery, the government does not have to prove any of those
things. Accordingly, Mr. Taylor may face up to 20 years in
prison for violating the Hobbs Act. But he may not be law-
fully convicted and sentenced under § 924(c) to still another
decade in federal prison. The judgment of the Court of Ap-
peals is
                                                    Affirmed.
                 Cite as: 596 U. S. ____ (2022)           1

                    THOMAS, J., dissenting

SUPREME COURT OF THE UNITED STATES
                         _________________

                         No. 20–1459
                         _________________


      UNITED STATES, PETITIONER v. JUSTIN
               EUGENE TAYLOR
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
           APPEALS FOR THE FOURTH CIRCUIT
                        [June 21, 2022]

  JUSTICE THOMAS, dissenting.
  Justin Eugene Taylor and an accomplice pulled a gun on
a fellow drug dealer as they tried to rob him. During the
attempted robbery, the victim was shot and killed. Taylor
pleaded guilty to using a firearm during an attempted
Hobbs Act robbery, which he conceded was a “crime of vio-
lence” under 18 U. S. C. §924(c)(3). Taylor made that con-
cession because threatening to shoot someone during a rob-
bery is undoubtedly a violent act. Yet, the Court holds that
Taylor did not actually commit a “crime of violence” because
a hypothetical defendant—the Court calls him “Adam”—
could have been convicted of attempting to commit Hobbs
Act robbery without using, attempting to use, or threaten-
ing to use physical force. Ante, at 5; see §924(c)(3)(A).
  This holding exemplifies just how this Court’s “categori-
cal approach” has led the Federal Judiciary on a “journey
Through the Looking Glass,” during which we have found
many “strange things.” L. Carroll, Alice in Wonderland and
Through the Looking Glass 227 (J. Messner ed. 1982). Ra-
ther than continue this 30-year excursion into the absurd,
I would hold Taylor accountable for what he actually did
and uphold his conviction. Accordingly, I respectfully dis-
sent.
2                 UNITED STATES v. TAYLOR

                      THOMAS, J., dissenting

                               I
   In 2002 and 2003, Justin Eugene Taylor was a middle-
man in the Richmond, Virginia, marijuana trade. He
bought the drug wholesale and sold it to retail distributors.
On August 14, 2003, he offered to obtain marijuana for re-
tail distributor Martin Sylvester. Taylor ultimately failed
to procure the drug but still aimed to purloin Sylvester’s
cash. To that end, Taylor contacted a co-conspirator who
had a handgun. The two met Sylvester in an alley, ostensi-
bly for the sale. They brandished the handgun and de-
manded the money. Sylvester resisted and was shot. The
robbers fled, leaving Sylvester to die. 979 F. 3d 203, 205
(CA4 2020).
   Prosecutors in the Eastern District of Virginia charged
Taylor with various drug and firearms offenses. Most rele-
vant here, they charged him with violating 18 U. S. C.
§924(c), which punishes anyone who “uses or carries a fire-
arm” “during and in relation to any crime of violence,” or
who possesses a firearm “in furtherance of any such crime.”
Congress defined a “crime of violence” in one of two ways:
as an offense that has “as an element the use, attempted
use, or threatened use of physical force against the person
or property of another” (commonly called the “elements
clause”), or as an offense that, “by its nature, involves a sub-
stantial risk that physical force against the person or prop-
erty of another may be used in the course of committing the
offense” (commonly called the “residual clause”).
§§924(c)(3)(A), (B).
   Prosecutors predicated Taylor’s §924(c) charge on his
commission of attempted Hobbs Act robbery. Ante, at 1 (de-
scribing Hobbs Act robbery). In 2009, in exchange for the
Government dropping most of the charges, Taylor pleaded
guilty to conspiracy to commit Hobbs Act robbery and the
§924(c) charge—that is, using a firearm during and in rela-
tion to a crime of violence. In doing so, he admitted to the
attempted robbery and the shooting. He also admitted that
                 Cite as: 596 U. S. ____ (2022)           3

                    THOMAS, J., dissenting

attempted Hobbs Act robbery is a “crime of violence” under
§924(c).
   The District Court sentenced Taylor to 360 months’ im-
prisonment—a 240-month sentence for the conspiracy and
a 120-month consecutive sentence for the §924(c) convic-
tion. Taylor appealed, but in 2011 the Court of Appeals dis-
missed the appeal because Taylor had waived his appellate
rights in his plea agreement. Order in United States v. Tay-
lor, No. 09–4468, ECF Doc. 54 (CA4, Jan. 7, 2011). In 2015,
he then unsuccessfully sought postconviction relief under
28 U. S. C. §2255. United States v. Taylor, 2015 WL
4095845, *1 (ED Va., July 7, 2015).
   Decided around the time of his failed §2255 motion, one
of this Court’s cases appeared to give Taylor another chance
to challenge his conviction. In Johnson v. United States,
576 U. S. 591 (2015), the Court struck down the similarly
worded residual clause of the Armed Career Criminal Act
(ACCA), as unconstitutionally vague. The following year,
in Welch v. United States, 578 U. S. 120 (2016), the Court
held that Johnson applies retroactively on collateral re-
view. Citing those two decisions, Taylor moved for permis-
sion to file a second-or-successive §2255 petition. He ar-
gued that §924(c)’s residual clause paralleled ACCA’s
residual clause and therefore was unconstitutionally vague.
979 F. 3d, at 206. He further argued that attempted Hobbs
Act robbery was not a “crime of violence” under §924(c)’s
elements clause because it lacked “as an element the use,
attempted use, or threatened use of physical force.”
§924(c)(3)(A).
   The Court of Appeals granted the motion to file a succes-
sive habeas petition and, in 2020, vacated Taylor’s §924(c)
conviction. It did so because, as the Court explains, our
precedents require that courts apply a “categorical ap-
proach” when interpreting the elements clause. Ante, at 11.
Under that approach, a criminal defendant who commits a
4                UNITED STATES v. TAYLOR

                     THOMAS, J., dissenting

violent crime nonetheless does not commit a “crime of vio-
lence” if a hypothetical criminal could commit the same of-
fense without satisfying §924(c)’s physical-force require-
ment. See ibid. Because someone else—“Adam”—could
have committed attempted Hobbs Act robbery without
physical force, the Court holds, Taylor’s armed robbery that
resulted in the victim’s death is not a “crime of violence”
under §924(c).
                            II
   We have reached this point of absurdity only because this
Court applies a narrow categorical approach to §924(c)’s el-
ements clause and has nullified the residual clause that
would have captured crimes like Taylor’s. It is hard to
fathom why this makes sense or why any rational Congress
would countenance such an outcome so divorced from real-
ity.
                               A
   Our odyssey began in 1990, as the Court wrestled with a
different clause found in a different part of §924: ACCA’s
sentencing enhancement in §924(e). Unlike §924(c), which
defines a substantive crime, ACCA imposes a sentencing
enhancement that applies to any defendant with three or
more prior “violent felon[ies]” whom the Federal Govern-
ment convicts of illegally possessing a firearm. §§922(g),
924(e)(2). Like §924(c), ACCA defines “violent felony” with
an elements clause and a residual clause. The Act also in-
cludes an “enumerated-offenses” clause defining “violent
felony” to include any crime that “is burglary, arson, or ex-
tortion, [or] involves use of explosives.” §924(e)(2).
   In Taylor v. United States, 495 U. S. 575 (1990), the Court
first adopted a categorical approach when interpreting
“burglary” under ACCA’s enumerated-offenses clause. Id.,
at 598. The Court construed “burglary” in the abstract, as
a “generic burglary” with elements derived from a treatise
                  Cite as: 596 U. S. ____ (2022)              5

                      THOMAS, J., dissenting

and the Model Penal Code. Id., at 593–598, and n. 8. The
Court then held that the enumerated-offenses clause pro-
hibits courts from looking to the “particular facts” of a de-
fendant’s burglary to see if the conduct satisfies the ele-
ments of generic burglary. Id., at 600. It does not matter
how violent the defendant’s actual conduct was. Instead,
courts must determine whether the elements of the bur-
glary statute under which a defendant was convicted “sub-
stantially correspon[d]” to generic burglary. Id., at 600,
602. Though Taylor gave “few reasons why” this so-called
categorical approach “was the correct reading of ACCA,” at
the “ ‘heart of the decision’ ” were “worrie[s]” that a conduct-
based approach to a sentencing enhancement might violate
the Sixth Amendment by leading to “full-blown mini-
trial[s], with factfinding by the judge instead of the jury.”
Sessions v. Dimaya, 584 U. S. ___, ___–___ (2018) (THOMAS,
J., dissenting) (slip op., at 21–22).
   While Taylor applied the categorical approach only to
ACCA’s enumerated-offenses clause, the approach soon mi-
grated to the elements clauses in ACCA and elsewhere.
See, e.g., Borden v. United States, 593 U. S. ___, ___ (2021)
(plurality opinion) (slip op., at 2). In that context, the cate-
gorical approach demands that a court divine what consti-
tutes the “least serious conduct [the prior conviction or
predicate offense] covers” and decide whether that conduct
“falls within the elements clause.” Id., at ___ (slip op., at
20). To do that, a judge must “mull through any number of
hypothetical ways to commit a crime that have nothing to
do with the facts of the prior conviction” or the facts under-
lying a predicate §924(c) offense. United States v. Burris,
912 F. 3d 386, 409 (CA6 2019) (Thapar, J., concurring). If
a court identifies a way to commit the crime without using,
attempting to use, or threatening to use force, then the
crime is not a “violent felony” or “crime of violence” under
ACCA’s or §924(c)’s elements clauses. See Borden, 593
U. S., at ___ (slip op., at 20).
6                UNITED STATES v. TAYLOR

                     THOMAS, J., dissenting

   This Court eventually extended the categorical approach
to ACCA’s residual clause as well. In James v. United
States, 550 U. S. 192 (2007), the Court, at the urging of both
parties, “employ[ed] the ‘categorical approach’ ” to analyze
ACCA’s residual clause. Id., at 202 (quoting Shepard v.
United States, 544 U. S. 13, 17 (2005)). That clause defines
a “violent felony” as one that “otherwise involves conduct
that presents a serious potential risk of physical injury to
another.” §924(e)(2)(B)(ii). James explained that ACCA’s
residual-clause categorical approach boiled down to two
steps. First, a court looked to the elements of the crime for
which the defendant was convicted and asked what conduct
the “ordinary case” of that crime entailed. 550 U. S., at 208.
Second, the court asked whether that “ordinary case” “pre-
sent[ed] a serious potential risk of injury to another” com-
parable to that posed by the specific crimes listed in the
enumerated-offenses clause. Id., at 204, 208–209. If it did,
then the predicate crime was a “violent felony.”
   That test proved difficult to apply. In particular, the
Court struggled with how to define the “ordinary case” of a
given predicate crime. See Johnson, 576 U. S., at 597 (“How
does one go about deciding what kind of conduct the ordi-
nary case of a crime involves? A statistical analysis of the
state reporter? A survey? Expert evidence? Google? Gut
instinct?” (internal quotation marks omitted)). The Court
likewise struggled in assessing what level of risk the ordi-
nary case presented. Id., at 598. After trying to apply this
approach several times, see, e.g., Begay v. United States,
553 U. S. 137 (2008), the Court in Johnson ultimately aban-
doned the project. But rather than reassess whether it had
adopted the right analytical framework in light of ACCA’s
text and statutory context, the Court in Johnson nullified
ACCA’s residual clause altogether. See 576 U. S., at 624
(THOMAS, J., concurring in judgment). According to the
Court, the “[t]wo features” of the residual-clause analysis
that the Court set out in James—identifying “ordinary
                  Cite as: 596 U. S. ____ (2022)              7

                      THOMAS, J., dissenting

case” conduct and judging whether that abstracted conduct
“presents a serious risk of physical injury”—“conspire[d] to
make [the residual clause] unconstitutionally vague.” 576
U. S., at 597–598 (majority opinion).
   That conclusion was not inevitable. The Johnson Court
did “not doubt the constitutionality of laws that call for the
application of a qualitative standard such as ‘substantial
risk’ to real-world conduct.” Id., at 603–604. Thus, the
Court “all but concede[d] that the residual clause would be
constitutional if,” rather than incorporating James’ categor-
ical approach, it looked to whether the “ ‘real-world con-
duct’ ” of the underlying conviction presented a serious risk
of physical injury to another. 576 U. S., at 632 (ALITO, J.,
dissenting).
   Despite recognizing that a conduct-based approach was
constitutionally sound, the Court later extended Johnson to
the residual clause in §924(c). See United States v. Davis,
588 U. S. ___, ___ (2019). The Davis Court decided that the
§924(c) residual clause’s language was so similar to the
ACCA residual clause that it, too, must be void for vague-
ness. Id., at ___–___, ___–___ (slip op., at 6–7, 24–25). Four
of us, however, advanced a more sensible approach: Rather
than extend Johnson to nullify §924(c)’s residual clause, we
should simply not use the categorical approach when inter-
preting residual clauses and adopt a framework focused on
the defendant’s actual conduct that Johnson conceded was
constitutional. See 588 U. S., at ___–___ (slip op., at 16–17)
(KAVANAUGH, J., dissenting).
   As the Davis dissent explained, §924(c)’s residual clause
is best interpreted to call for a conduct-based approach. Id.,
at ___–___ (slip op., at 17–24). To begin with, the plain text
of the residual clause strongly supports a conduct-based ap-
proach. See ibid. Further, none of the perceived Sixth
Amendment concerns that attend to ACCA’s sentencing en-
hancement are present in the §924(c) context, because a
“jury will find the facts or, if the case ends in a guilty plea,
8                 UNITED STATES v. TAYLOR

                     THOMAS, J., dissenting

the defendant will accept the facts in the plea agreement.”
Id., at ___ (slip op., at 16). Finally, if any ambiguity re-
mains, a conduct-based approach to §924(c)’s residual
clause best accords with the canon counseling courts to con-
strue statutes not to violate the Constitution whenever pos-
sible. See id., at ___–___ (slip op., at 26–27) (“To be clear,
the case before us is not a case of avoiding possible uncon-
stitutionality. This is a case of avoiding actual unconstitu-
tionality”); see also Dimaya, 584 U. S., at ___ (THOMAS, J.,
dissenting) (slip op., at 20). Thus, read properly, the resid-
ual clause is as constitutionally sound as any other criminal
law applying “ ‘a qualitative standard . . . to real-world con-
duct.’ ” Davis, 588 U. S., at ___ (KAVANAUGH, J., dissenting)
(slip op., at 6) (quoting Johnson, 576 U. S., at 604). Nothing
in the three years since Davis has changed that.
                               B
   To the contrary, the last three years have instead shown
how our §924(c) precedents have “left prosecutors and
courts in a bind.” Borden, 593 U. S., at ___ (THOMAS, J.,
concurring in judgment) (slip op., at 2). Section 924(c)’s re-
sidual clause—which squarely applies to the mine run of
violent crimes—is no longer available. The categorical ap-
proach, meanwhile, forecloses §924(c)’s elements clause un-
less, in every hypothetical prosecution, the crime of convic-
tion requires the Government to prove that physical force
against another was used, attempted, or threatened. In
case after case, our precedents have compelled courts to
hold that heinous crimes are not “crimes of violence” just
because someone, somewhere, might commit that crime
without using force.
   A few examples from the Courts of Appeals demonstrate
how our precedents have emasculated §924(c). First, in
United States v. Walker, 934 F. 3d 375 (2019), the Fourth
Circuit considered whether a conviction for federal kidnap-
                     Cite as: 596 U. S. ____ (2022)                     9

                         THOMAS, J., dissenting

ing could predicate a §924(c) conviction. See id., at 376 (cit-
ing §1201(a)). Walker and an accomplice had kicked in the
door of a family’s home, held the victims at gunpoint, beat
some of them, demanded money, and threatened to kill the
family’s 4-year-old daughter, all before locking the family
in a closet and ransacking the house. Factual Basis for
Guilty Plea in United States v. Walker, No. 14–cr–00271,
ECF Doc. 13 (MDNC, Nov. 3, 2014). No one could dispute
that Walker’s conduct presented a “substantial risk that
physical force” would be used “in the course of committing
the offense.” §924(c)(3)(B). Yet, because of Davis, the
Fourth Circuit could not invoke the residual clause. See
Walker, 934 F. 3d, at 378. That left only §924(c)(3)’s ele-
ments clause, interpreted according to the inflexible cate-
gorical approach. Compelled to imagine whether federal
kidnaping could hypothetically be committed without the
use of physical force, the Fourth Circuit ultimately vacated
Walker’s §924(c) conviction because a criminal could com-
mit the offense by “inveigl[ing]” a victim and then holding
him in captivity with a “mental restraint.” Id., at 378–379
(emphasis deleted).1
  Second, in United States v. Tsarnaev, 968 F. 3d 24 (CA1
2020), reversed on other grounds, 595 U. S. ___ (2022), the
First Circuit considered whether a terrorist’s conviction for
federal arson—which he committed in the course of carry-
ing out the Boston Marathon bombings—counted as a crime

——————
  1 See also, e.g., United States v. Brazier, 933 F. 3d 796, 798–801 (CA7

2019) (federal kidnaping not a crime of violence under §924(c) despite
victim being bound, gagged, tortured, and shot); Bufkin v. United States,
800 Fed. Appx. 436, 437, 439 (CA7 2020) (Government conceding that
federal kidnaping is not a crime of violence even when “the two defend-
ants threatened the victim at gunpoint, robbed, bound, and gagged him,
and drove him around in the trunk of the car for four hours before releas-
ing him”); United States v. Sanford, 779 Fed. Appx. 568, 570 (CA10 2019)
(vacating §924(c) convictions even when the underlying conduct involved
kidnaping, threatening, and robbing a family, all at gunpoint).
10                  UNITED STATES v. TAYLOR

                        THOMAS, J., dissenting

of violence under §924(c). Tsarnaev and his brother inten-
tionally detonated bombs that killed three people, including
an 8-year-old, and injured hundreds more. See id., at ___–
___ (slip op., at 2–3). Yet, the categorical-approach prece-
dents led the First Circuit to the admittedly “counterintui-
tive” conclusion that federal arson resulting in death aris-
ing from a terrorist bombing was not a crime of violence.
Tsarnaev, 968 F. 3d, at 102. The residual clause had been
nullified, id., at 99, and the First Circuit held that federal
arson did not satisfy the elements clause because it theoret-
ically could have been committed recklessly, id., at 102,2
which, we have held in the ACCA context, renders a crime
outside the elements clause, see Borden, 593 U. S., at ___–
___ (plurality opinion) (slip op., at 7–8).
   Finally, in United States v. Ledbetter, 929 F. 3d 338 (CA6
2019), the Sixth Circuit vacated two convictions under 18
U. S. C. §924(j), which criminalizes “caus[ing] the death of
a person through the use of a firearm” “in the course of a
violation of ” §924(c). 929 F. 3d, at 360–361. The two de-
fendants were associated with a gang called the “Short
North Posse.” Id., at 359. One belonged to a subunit of the
gang, appropriately named the “ ‘Homicide Squad,’ ” which
“specializ[ed] in murders and robberies.” Id., at 345. In
August 2007, they joined a team of gang members who
broke into a home and shot a victim to death. Id., at 359.
Section 924(c)’s residual clause would have covered the de-
fendants’ conduct, given that there is obviously a “substan-
tial risk that physical force” would be “used in the course
of ” a gangland home-invasion murder. §924(c)(3)(B). But
Davis had nullified that clause, and the Government con-
ceded that conspiracy to commit Hobbs Act robbery—the


——————
   2 See United States v. Moore, 802 Fed. Appx. 338, 340–342 (CA10 2020)

(federal arson not a crime of violence even when the defendant ignited a
homemade bomb during an attempt to blow up a shopping mall).
                     Cite as: 596 U. S. ____ (2022)                    11

                         THOMAS, J., dissenting

predicate crime for the defendants’ §924(j) convictions—
was not a crime of violence under this Court’s elements-
clause precedents. 929 F. 3d, at 360–361. These are not
the only homicide-related §924 convictions that Davis has
undermined.3
  These examples show how our precedents have led the
Federal Judiciary to “a pretend place.” United States v. Da-
vis, 875 F. 3d 592, 595 (CA11 2017). With the residual
clause nullified, courts cannot look to it to capture violent
crimes. And, because of the categorical approach, the ele-
ments clause often does not apply because “other defend-
ants at other times may have been convicted, or future de-
fendants could be convicted, of violating the same statute
without violence.” Ibid. Like Alice, we have strayed far
“down the rabbit hole,” and “[c]uriouser and curiouser it has
all become.” Ibid.
                              III
   There is a straightforward solution to this problem—
overrule Davis. Cf. Borden, 593 U. S., at ___ (opinion of
THOMAS, J.) (slip op., at 3) (“There is a straightforward so-
lution to this dilemma—overrule Johnson”). It is a demon-
strably erroneous precedent that veered from the best in-
terpretation of §924(c)’s residual clause. See supra, at 7–8
(citing Davis, 588 U. S., at ___–___ (KAVANAUGH, J., dis-
senting) (slip op., at 16–17)); cf. Johnson, 576 U. S., at 613
(THOMAS, J., concurring in judgment) (noting this Court’s
habit of wielding due process doctrines like vagueness “to
achieve its own policy goals”). Accordingly, I would overrule
——————
   3 See, e.g., United States v. Capers, 20 F. 4th 105, 111–112 (CA2 2021)

(applying United States v. Davis, 588 U. S. ___ (2019), and finding that
a federal Racketeer Influenced and Corrupt Organizations Act conspir-
acy resulting in a gangland killing could not predicate a §924(j) convic-
tion); see also, e.g., Brief for United States in Grzegorczyk v. United
States, O. T. 2021, No. 21–5967 (Government conceding that, after Davis,
a federal murder-for-hire conviction was not a crime of violence under
§924(c)).
12               UNITED STATES v. TAYLOR

                     THOMAS, J., dissenting

Davis and adopt in its place the conduct-based approach
that the Davis dissent described. Overruling Davis would
revive §924(c)’s residual clause, once again allowing the
statute to capture the vast majority of §924(c) convictions
that elude an elements clause straightjacketed by the cate-
gorical approach.
  With a revived residual clause, resolving this case is easy.
Taylor’s counsel acknowledged that Congress “enacted the
residual clause to capture cases just like” Taylor’s. Tr. of
Oral Arg. 48–49. His confessed conduct—an attempted
armed robbery during which the victim was shot and
killed—“by its nature, involve[d] a substantial risk that
physical force” would be used. §924(c)(3)(B). Thus, Taylor
committed a predicate offense that supported his §924(c)
conviction. Taylor’s appeal should therefore fail, and he
should serve the 10 years in prison he received for the
§924(c) conviction.
  This same logic would have saved the other convictions
described above. Equipped with a revived residual clause
focused on the defendant’s actual conduct, those federal
courts would not have had to vacate the §924(c) convictions
of kidnapers who threatened families, terrorists who
bombed sporting events, or murderers who shot their vic-
tims. In other words, those courts could have applied the
statute that Congress enacted rather than the one this
Court effectively rewrote and then nullified.
                              IV
    The costs of our decisions imposing the categorical ap-
proach on §924(c) and other statutes have been immense.
Apart from the unnatural results it produces in §924(c)
cases, the categorical approach has led to equally baffling
ones in the ACCA context and elsewhere. See, e.g., Burris,
912 F. 3d, at 407 (Thapar, J., concurring) (“A casual reader
. . . might struggle to understand why we are even debating
                  Cite as: 596 U. S. ____ (2022)            13

                     THOMAS, J., dissenting

if ramming a vehicle into a police officer is a crime of vio-
lence”); Davis, 875 F. 3d, at 604 (holding that a man
charged with first-degree rape who pleaded to first-degree
sexual abuse by forcible compulsion had not committed an
ACCA “violent felony” because the force required was insuf-
ficiently violent). Moreover, courts attempting to apply the
categorical approach waste time thinking up improbable
hypotheticals, making the approach “very difficult to ad-
minister.” Burris, 912 F. 3d, at 407 (Thapar, J., concur-
ring); see also, e.g., Cradler v. United States, 891 F. 3d 659,
672 (CA6 2018) (Kethledge, J., concurring) (“Whatever the
merits of this approach, accuracy and judicial efficiency are
not among them”). Finally, Congress, through legislation,
created crimes like §924(c) and enhancements like ACCA to
reduce gun crime rates by imposing long sentences on vio-
lent criminals who use firearms. See Davis, 588 U. S., at
___–___ (KAVANAUGH, J., dissenting) (slip op., at 1–2). Yet,
as a growing chorus of Court of Appeals judges has ex-
plained, the categorical approach stymies that effort. See,
e.g., United States v. Ovalles, 905 F. 3d 1231, 1253–1257
(CA11 2018) (W. Pryor, J., concurring). No rational legisla-
ture would have implicitly imposed this byzantine and
resource-depleting legal doctrine that so encumbers federal
courts and threatens public safety.
   Worse still, this Court has imposed these costs on the fed-
eral courts and the public even though the text of these pro-
visions does not demand them. I have already pointed out
the “absurdity of applying the categorical approach to the
enumerated-offenses clause” of ACCA and have suggested
that a conduct-based approach better fits the text. Quarles
v. United States, 587 U. S. ___, ___–___ (2019) (THOMAS, J.,
concurring) (slip op., at 1–2). And although the categorical
approach might be a “linguistically possible” interpretation
of the residual clauses, “the underlying-conduct approach is
the better one.” Dimaya, 584 U. S., at ___ (THOMAS, J., dis-
senting) (slip op., at 25). And finally, while I have suggested
14                   UNITED STATES v. TAYLOR

                         THOMAS, J., dissenting

that the categorical approach applies most plausibly in the
elements-clause context, see id., at ___ (slip op., at 26), the
Government has suggested that even that clause might bet-
ter accord with a conduct-based approach. Tr. of Oral Arg.
5–6; see also Burris, 912 F. 3d, at 409–410 (Thapar, J., con-
curring).
  In light of the mischief that the categorical approach has
caused, we should welcome briefing on whether a conduct-
based approach tacks closer to statutory text and common
sense—especially in the elements-clause context. If it does,
we should adopt it.4
                         *    *    *
  Even Alice, having slaked her curiosity, eventually re-
turned from the land beyond the looking glass. It is high
time that this Court do the same. In this case, I would begin
the trek back by adopting the Davis dissent’s conduct-based
approach, reviving §924(c)’s residual clause, and reversing
the judgment below. And in future cases, when it comes to
interpreting §924(c)’s elements clause, I will carefully con-
sider alternatives to this Court’s atextual and ever-more-
absurd categorical approach. For these reasons, I respect-
fully dissent.




——————
  4 Meanwhile, JUSTICE ALITO’s dissent offers an intriguing alternative

interpretation of §924(c)(3)(A)’s elements clause. See post, at 1–4. While
no party advocates for the interpretation in this case, we should welcome
further briefing on it as well.
                     Cite as: 596 U. S. ____ (2022)                     1

                          ALITO, J., dissenting

SUPREME COURT OF THE UNITED STATES
                              _________________

                              No. 20–1459
                              _________________


        UNITED STATES, PETITIONER v. JUSTIN
                 EUGENE TAYLOR
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
           APPEALS FOR THE FOURTH CIRCUIT
                             [June 21, 2022]

  JUSTICE ALITO, dissenting.
  As JUSTICE THOMAS clearly shows, the offense for which
respondent Justin Taylor was convicted constituted a “vio-
lent felony” in the ordinary sense of the term. Taylor and
an accomplice met with Martin Silvester for the ostensible
purpose of selling him marijuana, but unbeknownst to Sil-
vester, Taylor and his accomplice did not intend to complete
the sale. Instead, they had agreed to threaten Silvester
with a 9-millimeter pistol and demand that he hand over
his money. When Silvester refused to comply with their de-
mand, Taylor’s accomplice shot Silvester, and he died the
next day. Taylor was convicted of using and carrying a fire-
arm during, and in relation to, a crime of violence, 18
U. S. C. §924(c)(3)(A). That conviction was based on a pred-
icate act of attempted robbery in violation of the Hobbs Act,
18 U. S. C. §1951(a).
  The Court holds that this violent (and, indeed, deadly) of-
fense did not constitute a “crime of violence” under the tech-
nical definition of that term in §924(c)(3)(A). I agree with
JUSTICE THOMAS that our cases involving §924(c)(3)(A)
have veered off into fantasy land.1 But if the Court is going
——————
  1 The major reason for this excursion was the adoption and spread of

the so-called categorical approach. Although the Court originally
adopted the “categorical approach” in Taylor v. United States, 495 U. S.
575 (1990), for other reasons, the major impetus for the expansion of that
2                    UNITED STATES v. TAYLOR

                          ALITO, J., dissenting

to disregard the real world and base its decisions in this
area on a strict reading of the text, the “offense” for which
Taylor was convicted—attempted Hobbs Act robbery—
meets the definition in §924(c)(3)(A). That definition pro-
vides that an “offense” qualifies as a “ ‘crime of violence’ ” if
it is a felony and “has as an element the use, attempted use,
or threatened use of physical force against the person . . . of
another.” (Emphasis added.)
   The key point is the meaning of “an element” of an of-
fense. This is a fundamental criminal law concept, and we
must therefore presume that §924(c)(3)(A) employs the
term in its usual and established sense. See A. Scalia & B.
Garner, Reading Law 320–321 (2012). And the usual and

——————
approach was concern that allowing the enhancement of a sentence
based on facts found by a judge would violate the Sixth Amendment jury-
trial right as interpreted in Apprendi v. New Jersey, 530 U. S. 466 (2000),
and later related cases. It is questionable whether those cases are con-
sistent with the original meaning of the Sixth Amendment. See Alleyne
v. United States, 570 U. S. 99, 132–134 (2013) (ALITO, J., dissenting);
Cunningham v. California, 549 U. S. 270, 298, n. 1 (2007) (ALITO, J., dis-
senting); see also M. McConnell, The Booker Mess, 83 Denver U. L. Rev.
665, 679 (2006) (explaining that “fully discretionary sentencing” was the
norm “when the Sixth Amendment was adopted”); J. Mitchell, Apprendi’s
Domain, 2006 S. Ct. Rev. 297, 298–299 (“Apprendi’s historical claim that
sentencing enhancements were treated as ‘elements’ . . . whenever they
increased a defendant’s maximum punishment is demonstrably mis-
taken”); R. Little & T. Chen, The Lost History of Apprendi and the
Blakely Petition for Rehearing, 17 Fed. Sentencing Rep. 69, 69–70 (2004)
(arguing that Apprendi was “undoubtedly founded on an erroneous his-
torical understanding”); S. Bibas, Judicial Fact-Finding and Sentence
Enhancements in a World of Guilty Pleas, 110 Yale L. J. 1097, 1123–
1132 (2001) (arguing that discretionary sentencing was characteristic of
18th-century misdemeanor sentencing and no fixed rule emerged even in
the 19th century). But even if the approach were necessary when a court
is determining a defendant’s sentence, no Sixth Amendment concern is
implicated under §924(c), and the Court thus erred in holding that the
categorical approach applied to the residual clause of that statute in
United States v. Davis, 588 U. S. ___, ___–___ (2019) (slip op., 16–17)
(KAVANAUGH, J., dissenting).
                    Cite as: 596 U. S. ____ (2022)                  3

                         ALITO, J., dissenting

established meaning of an “element” is clear: It is a “ ‘con-
stituent par[t]’ of a crime’s legal definition—[a] thin[g] the
‘prosecution must prove beyond a reasonable doubt to sus-
tain a conviction.’ ” Mathis v. United States, 579 U. S. 500,
504 (2016) (quoting Black’s Law Dictionary 634 (10th ed.
2014)). See also, e.g., Apprendi v. New Jersey, 530 U. S. 466,
477 (2000); United States v. Gaudin, 515 U. S. 506, 510
(1995).
   It is also established that there are two different types of
elements. Some are invariant; that is, they must be proved
in every case. But it is not uncommon for statutes to in-
clude a set of alternative elements and to provide that one,
but not all, of these alternative elements must be proved to
secure a conviction. As the Court said in Descamps v.
United States, 570 U. S. 254 (2013), a statute may “se[t] out
one or more elements of the offense in the alternative—for
example, [by] stating that burglary involves entry into a
building or an automobile.” Id., at 257 (emphasis in origi-
nal).
   The Hobbs Act includes both types of elements. It crimi-
nalizes a robbery that “obstructs, delays, or affects” inter-
state commerce, 18 U. S. C. §1951(a), and it defines “rob-
bery” to mean “the unlawful taking or obtaining of personal
property from the person . . . of another, against his will, by
means of actual or threatened force, or violence, or fear of
injury, immediate or future,” §1951(b)(1). Accordingly, the
elements of Hobbs Act robbery are (1) the unlawful taking
or obtaining (2) of personal property (3) from the person of
another (4) against his or her will (5) by means of actual or
(6) by means of threatened force, or (7) by means of violence,
or (8) by means of fear of injury. The first four elements
must be proved in every case, while the last four are alter-
native elements any one of which is sufficient for convic-
tion.2 A completed Hobbs Act robbery satisfies §924(c)(3)(A)
——————
 2 There is no plausible argument that actual force, threatened force,
4                    UNITED STATES v. TAYLOR

                          ALITO, J., dissenting

because multiple elements involve “the use, attempted use,
or threatened use of physical force against the person or
property of another.” Elements (5) thorough (8) obviously
qualify, and it is possible that element (4) does as well.
   The offense of attempted Hobbs Act robbery also quali-
fies. A person commits a criminal attempt if he or she takes
a “ ‘substantial step’ toward completing” an intended of-
fense. United States v. Resendiz-Ponce, 549 U. S. 102, 106–
107 (2007) (quoting 2 W. LaFave, Substantive Criminal
Law §11.4) (2d ed. 2003)). In other words, a defendant must
intend to commit some combination of elements that is suf-
ficient to constitute Hobbs Act robbery and must take a sub-
stantial step toward the commission of such a combination
of elements. If we label these combinations as A, B, C . . . ,
then the elements of attempted Hobbs Act robbery are (1)
intending to commit at least one qualifying combination,
i.e., A, B, C . . . , and (2) taking a substantial step toward
the commission of A, B, C . . . . Each such combination con-
stitutes an “offense” within the meaning of §924(c)(3), and
several combinations satisfy the definition of a “crime of vi-
olence.”
   Here is a straightforward example: A hypothetical de-
fendant (let’s call her “Eve”) intends to take or obtain per-
sonal property from the person of another unlawfully and
——————
violence, and fear of injury are only “means” of committing Hobbs Act
robbery and not elements of the offense under the logic of the Court’s
decision in Mathis v. United States, 579 U. S. 500. Distinct “means” of
carrying out an offense are “alternative means of satisfying one (or more)
of its elements.” Id., at 503. In other words, the “means” of carrying out
an offense are ways of carrying out an element of that offense. But there
is no overarching element of Hobbs Act robbery of which actual or threat-
ened force, violence, or fear of injury could be subordinate means of per-
forming. And in any case, a jury must find that the prosecution proved
beyond a reasonable doubt that the defendant took or obtained property
from the person of another by way of force, threatened force, violence, or
fear of injury, which entails that these ways of effectuating robbery con-
stitute elements of the offense. See id., at 504–506.
                  Cite as: 596 U. S. ____ (2022)            5

                      ALITO, J., dissenting

against his or her will by means of actual force. Eve is
guilty of the “offense” of attempted Hobbs Act robbery, and
her offense “has as an element the use . . . of physical force
against the person . . . of another.” That is where the Court
must end up if it looks at only the text of §924(c)(3)(A) and
the Hobbs Act.
   It is no answer to this argument that Taylor is not Eve.
He is also not Adam. The whole point of the categorical ap-
proach that the Court dutifully follows is that the real world
must be scrupulously disregarded.
   The Court reaches the opposite conclusion only because
it accepts the proposition—which the Government did not
contest—that a felony “has as an element the use, at-
tempted use, or threatened use of physical force” only if the
felony “always requires the government to prove” the use,
attempted use, or threatened use of force “beyond a reason-
able doubt, as an element of its case.” Ante, at 3 (emphasis
added); see Brief for Respondent 13–18. In other words, the
Court assumes that an offense X has an element A if and
only if convicting a defendant of X requires the Government
to prove A in every prosecution for offense X. Based on this
assumption, the Court infers that attempted Hobbs Act rob-
bery is not a “crime of violence” under §924(c)(3)(A) because
it is possible to commit that offense without attempting to
use force.
   There is no textual basis for this reading, and I would not
adopt an erroneous interpretation that will govern a multi-
tude of cases just because the Government has made an im-
provident concession in this case. If the Court wants to hold
the Government to the position it has taken here, it can dis-
miss the case and give Taylor the benefit of the judgment
in his favor below. But a party’s mistaken argument should
not be permitted to alter the meaning of the law Congress
enacted.
   Nothing in our precedent suggests that we should deviate
from §924(c)(3)(A)’s plain text. We have never interpreted
6                UNITED STATES v. TAYLOR

                      ALITO, J., dissenting

§924(c)(3)(A) to require a version of the categorical ap-
proach that would exclude from the elements that an of-
fense “has” those elements that may be proved as alterna-
tives to one another. The most we have said is that, in
applying the categorical approach to other statutory provi-
sions, statutes setting forth disjunctive or alternative ele-
ments should be analyzed through what we have called the
“modified categorical approach.” See Descamps, 570 U. S.,
at 260–264 (“burglary” under Armed Career Criminal Act,
18 U. S. C. § 924(e)); Shepard v. United States, 544 U. S. 13,
24–26 (2005) (same). Under this approach, courts must ex-
amine “a limited class of documents (for example, the in-
dictment, jury instructions, or plea agreement and collo-
quy)” to determine which alternative element of an offense
figured in the crime for which the defendant was convicted.
Mathis, 579 U. S., at 505.
   As I have previously explained, the modified categorical
approach is difficult to apply, and I would not apply it here.
See id., at 536–544 (dissenting opinion); Descamps, 570
U. S., at 281–296 (ALITO, J., dissenting). Instead, I would
simply hold that because one of the elements of the at-
tempted Hobbs Act robbery is the attempted use of force,
that offense falls within §924(c)(3)(A)’s definition of “crime
of violence.”
   But if we were to apply the modified categorical approach
in this case, the result would be the same. In his plea agree-
ment and associated statement of facts, Taylor admitted
that he and his accomplice intended to lure Silvester into
an alleyway, hold him at gunpoint, and take his money “by
force” in the event that he resisted. And Taylor and his ac-
complice took more than a substantial step toward realizing
this plan. After all, they ultimately shot and killed Sil-
vester. So in accepting Taylor’s plea, it is plain that the
sentencing judge determined that Taylor had intended to
commit Hobbs Act robbery by using force and had taken a
substantial step toward the accomplishment of that end.
                  Cite as: 596 U. S. ____ (2022)            7

                      ALITO, J., dissenting

That is more than sufficient to show that Taylor’s actual
crime “ha[d] as an element the . . . use of physical force
against the person . . . of another.” §924(c)(3)(A).
  For these reasons, I believe that the Court’s approach and
ultimate holding in this case are misguided. I would hold
that Taylor committed a “crime of violence” within the
meaning of §924(c)(3)(A) and reverse the judgment of the
Fourth Circuit below. But there is a silver lining in the ma-
jority opinion. Because the Court assumes—and does not
hold—that alternative elements do not qualify as independ-
ent elements of a crime for purposes of applying
§924(c)(3)(A), the Government remains free to advance the
correct interpretation of that provision in a future case. For
my purposes, however, the text of the statute is clear
enough to support reversal here and now. As a result, I
respectfully dissent.